Citation Nr: 1014362	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-35 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as secondary to the service-connected enlarged 
prostate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran had verified active service from January 1977 to 
August 1988 and September 2002 to September 2004 with 
additional service in the Army Reserve and additional active 
service beginning in December 2008.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2004, blood testing revealed that the Veteran's 
prostate specific antigen (PSA) was elevated for his age.  
See December 2004 examination record.  See also January 2006 
VA treatment record (listing the normal range of results by 
age).  Subsequent testing in 2005, 2006, and 2007 continued 
to reveal PSA results which were elevated for the Veteran's 
age, and the Veteran reported that he had been informed of 
elevated PSAs since the 1980s.  See, e.g., December 2005, 
December 2006, and March 2007 VA treatment records, January 
2006 VA examination record.  Based on the repeated findings 
of elevated PSAs, a digital rectal examination was performed 
in March 2007.  The results were abnormal, and the Veteran 
was subsequently scheduled for a biopsy of the prostate, 
which revealed low volume cancer in the right lobe.  See May 
and June VA treatment records.  At that time, the Veteran 
chose to pursue active surveillance as his treatment plan.  
See May and June 2007 VA treatment records.  Subsequent 
medical records reflect continually elevated PSAs, but 
another biopsy conducted in May 2008 showed no evidence of 
malignancy in either lobe.  See May and June 2008 VA medical 
records.  

The Veteran contends that service connection is warranted for 
prostate cancer.  He argues that the cancer had its onset 
during service but went undetected, and he cites a history of 
elevated PSA results in service as support for this argument.  
The Board notes that the service medical evidence do not 
reflect elevated PSA results.  The Veteran is competent to 
report such a history, however, and the Board finds the 
Veteran credible.  See 38 C.F.R. § 3.159(a)(2); Layno v. 
Brown, 6 Vet. App. 465, 471 (1994).  

Based on this credible and competent history and the evidence 
of elevated PSA results from December 2004 forward, the Board 
finds that an opinion is needed as to whether the Veteran's 
prostate cancer had its onset during service.  The Board 
notes that the Veteran was previously examined by a VA 
medical professional.  The VA examiner did not address this 
specific question, however.  Thus, the matter must be 
remanded so a supplemental opinion can be obtained.    

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment 
records and ask the Veteran about the 
existence of any outstanding private 
treatment records.  

2.  Obtain a supplemental opinion from a 
competent medical professional as to 
whether it is at least as likely as not 
that the Veteran's prostate cancer was 
incurred during the Veteran's service 
from January 1977 to August 1988 and 
September 2002 to September 2004.  The 
examiner should acknowledge review of the 
claims file and should address the 
Veteran's history of elevated PSA results 
in service and the finding of elevated 
PSA results from December 2004, forward.  
A complete rationale for any opinions 
expressed must be provided.  Provide 
reexamination if necessary. 

3.  Thereafter, readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


